ORIGlNAL
     Case 1:17-cv-05221-LLS Document 94 Filed 01/04/19 Page 1 of 1
                                                 CSDC SDNY
                                                 DOCUMtNT-
UNITED STATES DISTRICT COURT                     ELFCTRO\ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                 DOC#:
                               - - - -x        DATEF-IL-E-D:-l~\q~f1_i_ _
KATHRYN TOWNSEND GRIFFIN, HELEN
MCDONALD, and THE ESTATE OF
CHERRIGALE TOWNSEND,
                Plaintiffs,                   17 Civ. 5221    (LLS)

           - against -                              ORDER

 EDWARD CHRISTOPHER SHEERAN, p/k/a
 ED SHEERAN, ATLANTIC RECORDING
 CORPORATION, d/b/a ATLANTIC
 RECORDS, SONY/ATV MUSIC PUBLISHING,
 LLC, and WARNER MUSIC GROUP
 COPRORATION, d/b/a ASYLUM RECORDS,

                Defendants.

 - - - - - - - - - - - - - - - - - - -x

      A conference will be held on Friday, February 1, 2019, at

 12:00 noon to set dates for the completion of the consent pre-

 trial order and trial, and to discuss any other relevant matters.



      So ordered.

  Dated: New York, New York
        January 4, 2019



                                          LOUIS L. STANTON
                                               U.S.D.J.




                                  -1-
